Citation Nr: 1301141	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable initial disability rating for uterine fibroids.

2.  Entitlement to a compensable initial disability rating for hypertension.

3.  Entitlement to a compensable initial disability rating for residual scarring, status-post caesarian section of the lower abdomen. 

4.  Entitlement to a compensable initial disability rating for degenerative arthritis of the proximal interphalangeal (PIP) joint, left thumb.

5.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the Board in October 2012.  The transcript of that hearing has been associated with the claims file. 
 
The issues of entitlement to higher initial disability ratings for residual scarring, status-post caesarian section of the lower abdomen, degenerative arthritis of the PIP joint of left thumb, and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In June 2011, prior to promulgation of a decision in the appeal, the Veteran withdrew her appeal with respect to the issue of entitlement to a compensable initial disability rating for uterine fibroids.

2.  In June 2011, prior to promulgation of a decision in the appeal, the Veteran withdrew her appeal with respect to the issue of entitlement to a compensable initial disability rating for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable initial disability rating for uterine fibroids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable initial disability rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In February 2009, the Veteran perfected an appeal as to the issues of entitlement to a compensable initial disability rating for uterine fibroids and hypertension.  However, after the appeal was certified to the Board, the Veteran submitted a statement in June 2011 indicating that she wished to withdraw her appeals as to these issues.  As the pertinent criteria have been met, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed.


ORDER

The appeal for entitlement to a compensable initial disability rating for uterine fibroids is dismissed.

The appeal for entitlement to a compensable initial disability rating for hypertension is dismissed.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

During the October 2012 hearing, the Veteran and her representative reported that the Veteran's left thumb disability, hypothyroidism, and abdominal scar residuals have worsened since the VA examination in March 2007.  The Veteran complained of increased locking and pain in the thumb, pain and numbness of the abdominal scar, and increased fatigue, sluggishness, weight gain, and constipation related to her hypothyroidism.  As the Veteran asserted a worsening of her disabilities and it has been more than five years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Veteran reported ongoing treatment at the Blue Clinic in Fort Campbell, Kentucky, and the most recent treatment records in the file are dated in March 2008.  On remand, all treatment records since that date should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, request all relevant treatment records from the Blue Clinic, Fort Campbell, Kentucky dated from March 2008 to the present and associate them with the claims file.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  The Veteran should be scheduled for VA hand, scar, and thyroid examinations to ascertain and evaluate the current level of severity of the Veteran's left thumb, abdominal scar, and hypothyroidism disabilities, respectively.  The examiners should review the claims file in conjunction with their examination.  Any medically indicated special tests should be accomplished.  The examiners should report the symptomatology associated with the Veteran's left thumb, abdominal scar, or hypothyroidism disabilities as pertinent to the respective examinations.  

3.  After completion of the above, the RO/AMC should review the expanded record and determine if a higher rating for the disabilities on appeal may be granted.  If the claims remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


